Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00728-CV

                                  CONCOURSE MOTORS, INC.,
                                         Appellant

                                                 v.

                                        Crystal ESQUIVEL,
                                              Appellee

                      From the County Court at Law No. 2, Bexar County, Texas
                                      Trial Court No. 372104
                               Honorable Jason Wolff, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: January 23, 2013

DISMISSED

           The appellant has filed an unopposed motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                  PER CURIAM